IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                                           NO. WR-11,944-12


                     EX PARTE ANTHONY EUGENE ROBINSON, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 970258 IN THE 147TH DISTRICT COURT
                                FROM TRAVIS COUNTY


           Per curiam.

                                               ORDER

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to thirty-five years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Robinson v. State, No. 03-97-00215-CR (Tex. App. – Austin, January 29, 1998, pet.

ref’d.).

           In the instant application, Applicant contends in his first and third grounds for review that

he is actually innocent and is entitled to an expunction of his conviction. In his second ground for
                                                                                               2

review, Applicant contends that he is being improperly denied release to parole.

        This Court has reviewed Applicant's first and third grounds for review and has determined

that they are barred from review under Article 11.07, Section 4 of the Texas Code of Criminal

Procedure. Therefore, those claims are dismissed. Applicant's remaining claim concerning the

denial of parole is without merit; thus, it is denied.




Filed: October 22, 2014
Do not publish